DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 09/21/2022.  Presently claims 1-9 and 16-19 are pending.  Claims 10-15 are cancelled.  Claims 1-9 are withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 09/21/2022, with respect to new claim 16 have been fully considered and are persuasive.  
However, new 35 U.S.C. 102 and 35 U.S.C. 103 rejections are made in light of Applicant’s amendments (see rejections below).

Drawings
The drawings are objected to because it is unclear of the view shown in Fig. 2b with respect to the cross sectional cut line B-B in Fig. 2a.  With respect to the current position in Fig. 2a of the line B-B, only the second section 24 would be shown in Fig. 2b.  Therein, the rib 27 of the first section 23 would not be shown, as is currently in Fig. 2b.  The line B-B may have to be moved back such that the line cuts slightly before the junction of the first section 23 and the second section 24 for the rib 27.  Under the current interpretation, in Fig. 2b, the machine path 33 cuts along the circular path shown while the second machine path 34 cuts behind the rib 27 pertaining to the first section 23 such that only the rib 27 pertaining to the section 24 behind the first section 23 is cut.
Further, the thickness t2 arrow in Fig. 2b needs to be lowered such that the arrow points to the surface created by the second machine path 34.
   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-19 are objected to because of the following informalities:
Claim 16, lines 4-8, “first portion” and “second portion” throughout the claim show be replaced with “first section” and “second section”, respectively for consistent terminology with the specification.
Claim 17, line 1, change: “wherein the outer surface of the shroud…”
Claim 18, lines 4-9, “first portion” and “second portion” throughout the claim show be replaced with “first section” and “second section”, respectively for consistent terminology with the specification.
Claim 18, line 10, change: “to [[a]] the plane arranged perpendicular to [[a]] the center line of the blade,…”
Claim 19, line 1, change: “wherein the outer surface of the shroud…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 19 each recite, “the at least two ribs having different wall thicknesses”.  It is unclear if the “wall thicknesses” pertain to the same thickness as the “constant radial thickness” and the “varying radial thickness” recited in claim 16 and 18, respectively, or if the “wall thicknesses” are different thicknesses with respect to the “radial thicknesses” recited in the independent claims.  The ambiguity and lack of clarity of the limitation renders the claim indefinite because the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozdras et al. (US 2016/0237829 A1).
Regarding claim 18, Kozdras et al. discloses a blade for a turbomachine ([0003]), comprising a shroud (2) which is positioned on a tip side of the blade ([0007]) having an outer surface with at least one circumferential fin (10, 12, as shown in Fig. 1) arranged thereon, comprising:
a rib structure (14) having a top surface (top surface of 14 in Fig. 2); the top surface having a first portion (“A”, Fig. 2’ below) and a second portion (“B”, Fig. 2’); 
the first portion of the top surface being linear in shape (as shown in Fig. 2’, portion “A” has a linear top surface) and oriented at a first angle (angle “A1”, Fig. 2’) relative to a plane (“P”) arranged perpendicular to a center line of the blade (as shown in Fig. 2’, plane P is arranged perpendicular to a center line “cL" of the blade); at the first portion, the shroud having a varying radial thickness (the thickness, which is the radial height in Fig. 2’ of rib 14 varies over its entire length, [0034], lines 9-10, which includes portion “A”); and 
the second portion of the top surface being linear in shape (as shown in Fig. 2’, portion “B” has a linear top surface) and oriented at a second angle (angle “B1”, Fig. 2’) relative to a plane (“P”) arranged perpendicular to a center line of the blade (as shown in Fig. 2’, plane P is arranged perpendicular to a center line “cL" of the blade); at the second portion, the shroud having a varying radial thickness (the thickness, which is the radial height in Fig. 2’ of rib 14 varies over its entire length, [0034], lines 9-10, which includes portion “B”); the second angle being different than the first angle (as shown in Fig. 2’, second angle B1 is smaller than first angle A1).

    PNG
    media_image1.png
    580
    704
    media_image1.png
    Greyscale

Fig. 2’

	Regarding claim 19, Kozdras et al. discloses wherein the outer shroud (2) comprises at least one recess (“R”, Fig. 1’ below, which is region of lower height and is recessed relative to the rib structure 14), and wherein the rib structure has at least two ribs (“R1”, “R2”) adjacent to the at least one recess (as shown in Fig. 1’, ribs R1 and R2 are next to the recess R), the at least two ribs having different wall thicknesses (rib R1 has the maximum height (i.e., thickness) at location 20, relative to the height of the rib R2 which connects to raised portion 18.  Rib R2 has a different height than R1 since R1 has the greatest height relative to the entire rib structure, [0034]).


    PNG
    media_image2.png
    694
    622
    media_image2.png
    Greyscale

Fig. 1’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Broadhead (U.S. 5,531,568) in view of Folkers et al. (US 2020/0141576 A1).
Regarding claim 16, Broadhead discloses a blade (19) for a turbomachine (Col. 1, lines 5-7), comprising a shroud (23) which is positioned on a tip side of the blade (as shown in Fig. 2) having an outer surface with at least one circumferential fin (32, Fig. 3-4) arranged thereon, comprising: 
a rib structure having a top surface (rib structure shown in Fig. 3 has a top surface); the top surface having a first portion (“A”, Fig. 3’ below) and a second portion (“B”, Fig. 3’); 
at the first portion, the shroud having constant radial thickness (as shown in Fig. 3’, the thickness of the rib 31 is constant along the length of the first section “A”); and 
the second portion (“B”) of the top surface being linear in shape (as shown in Fig. 3’, the top surface of 29 the section “B” is linear); at the second portion, the shroud having a varying radial thickness (portion “T” of 29 of the section “B” has a varying thickness, wherein the thickness decreases from right to left, as shown in Fig. 4’ below).

    PNG
    media_image3.png
    438
    596
    media_image3.png
    Greyscale

Fig. 3’


    PNG
    media_image4.png
    510
    492
    media_image4.png
    Greyscale

Fig. 4’
Broadhead does not specifically disclose wherein the first portion of the top surface (“A” of ribs 31) is cylindrical in shape.  Broadhead disclose that the top surface is square (as shown in Fig. 3).

Folkers et al. teaches of turbulators used in a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Folkers et al. teaches of turbulators (216) that extend along a lengthwise direction (similar as the ribs 31 disclosed in Broadhead) wherein the turbulators (216) are cylindrical in shape (round radius in tip region 228) at the top surface (as taught in Figs. 4-5, [0026]) and have a constant height (224), as taught in Fig. 5.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Broadhead in view of Folkers et al. by using turbulators with a cylindrical top surface as taught in Folkers et al. because the turbulators taught in Folkers et al.  provide more effective heat transfer and cooling over prior, existing designs (Folkers et al., [0025], [0026]).

	Regarding claim 17, the combination of Broadhead and Folker et al. further discloses wherein the outer shroud comprises at least one recess (recess “R”, Fig. 3’, which is the region between ribs 29 and 31), and wherein the rib structure has at least two ribs adjacent to the at least one recess (rib 29 and 31 are adjacent to the recesses “R” throughout the shroud 23), the at least two ribs having different wall thicknesses (as shown in the Fig. 3’, the rib 29 of section “B” is thicker than the rib 31 of section “A”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/12/2022